Citation Nr: 1003814	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-25 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for congestive heart 
failure (CHF), as secondary to service-connected disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969; he was awarded a Purple Heart attendant to combat 
service in the Republic of Vietnam during the Vietnam era.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from rating decisions dated in September 
2004 and December 2005, in which the RO, in pertinent part, 
denied the Veteran's claims for service connection for 
hypertension and for CHF, respectively.  Subsequently, the 
Veteran perfected appeals to both issues.

In March 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is associated with the claims 
file.  

In June 2008, the Board remanded both issues to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  

In a July 2009 rating decision issued by the AMC, service 
connection was granted for hypertension as secondary to the 
Veteran's service-connected PTSD and an initial 10 percent 
rating was assigned, effective March 10, 2008.  This is 
considered a full grant of the Veteran's claim and, thus, 
this issue is no longer in appellate status.  

As a final preliminary matter, the Board notes that, in an 
August 2009 letter, the Veteran noted that, even though he 
was granted an initial 10 percent rating for hypertension, he 
received no more disability compensation.  This issue is 
referred to the RO to explain how disability compensation is 
calculated under 38 C.F.R. § 4.25 such that when his separate 
disability ratings are combined they result in a combined 
rating of 40 percent.




FINDING OF FACT

The evidence is in relative equipoise as to whether Veteran's 
has CHF that is proximately due to his service-connected 
hypertension.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for CHF as secondary to the 
Veteran's service-connected hypertension are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Given the Board's favorable disposition of the 
Veteran's claim for service connection, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the appeal have been accomplished.

II.  Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Under 38 C.F.R. § 3.310 (which was revised 
effective in October 2006), service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310. Such permits a grant of service connection 
not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a 
service-connected disability.  Id.  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995). 

Initially, the Veteran claimed service connection for CHF as 
secondary to his service-connected diabetes mellitus type II 
due to aggravation.  In support, the Veteran submitted copies 
of Internet articles showing apparent links between exposure 
to Agent Orange and also to hypertension and diabetes 
mellitus.  

A July 2004 VA echocardiogram (ECHO) showed normal left 
ventricular size and systolic function, reduced diastolic 
compliance, and minimal aortic sclerosis without significant 
stenosis.  Subsequently, the Veteran's VA primary care 
physician diagnosed him with CHF.  An August 2004 VA stress 
test was negative.  

In a January 2006 statement, the Veteran's VA primary care 
physician indicated that the Veteran was diagnosed with CHF 
on July 29, 2004 and that his CHF was aggravated by his 
diabetes mellitus type II.  However, an October 2005 VA 
examiner opined that it was less likely as not that the 
Veteran's CHF was caused by, or a result of, his diabetes 
mellitus type II.  In the December 2005 rating decision, on 
appeal, service connection for CHF was denied as not being 
related to the Veteran's service-connected diabetes nor was 
there any evidence of CHF during service.  

During a March 2007 VA heart examination, the Veteran had 
slight leg edema.  Cardiac auscultation revealed distant 
heart "pounds" with no appreciable gallop, murmur, rub or 
click.  There was no appreciable jugular vein (JV) 
distension, thyromegaly, or carotid bruit.  There was no 
evidence of phlebitis.  The examiner noted that the Veteran 
had a history of high blood pressure and of elevated 
cholesterol.  He had had no objective evidence of coronary 
artery disease.  The Veteran's current symptoms were 
shortness of breath with activities, leg edema and leg pains, 
and feelings of weakness with activities.  It appeared that 
the Veteran's symptoms, including edema, leg pains, and 
shortness of breath, started before he was medically treated 
for diabetes.  The March 2007 VA examiner noted that from his 
review of the records and the Veteran's interview, the 
Veteran's high blood pressure and elevated cholesterol had 
been treated since 1993, while his diabetes was first 
diagnosed in 2002.  About three or four years prior to April 
2003, the Veteran was having shortness of breath and was told 
that it was due to lack of conditioning.  Thus, the Veteran's 
hypertensive heart disease was the cause of his heart 
problems, which started first, and diabetes much later.  
About two years ago, the Veteran was told he had 
cardiomegaly.  He also had leg edema, shortness of breath, 
leg soreness and generalized achiness.  On examination, the 
Veteran had slight leg edema.  There was no S3 gallop at the 
apex.  Pulmonary second heart sound was not accentuated.  
There was no JV distension.  The final impression was that, 
in the examiner's opinion, the Veteran's cardiac findings 
occurred much earlier than the diagnosis of diabetes mellitus 
type II and that hypertensive heart disease is the 
explanation for his cardiac symptoms and findings.

A May 2007 consult at the Branson Heart Center revealed non-
diagnostic T wave change noted in anteroseptal lead and 
lateral lead on an electrocardiogram (EKG).  Following an 
examination, the assessment included a history of 
cardiomegaly (enlarged heart), suspect secondary to sleep 
apnea; hypertension; right-sided heart failure with edema; 
and diabetes mellitus type II with patient on Avandia.  The 
Veteran was placed on Aldactone for his right-sided heart 
failure with edema and suspected pulmonary hypertension.  The 
private cardiologist noted that a recent trial suggested 
Avandia could cause early heart disease, acute coronary 
syndrome, and recommended that the Veteran's primary care 
physician discontinue Avandia and change to a different 
medication for treatment of diabetes mellitus.  An ECHO 
performed later the same month revealed mild dilation of the 
left atrium; mild aortic root dilation and calcification; 
trace mitral and tricuspid regurgitation; trace pulmonic 
insufficiency; and mild to moderate concentric left 
ventricular hypertrophy.  A June 2007 stress test showed no 
evidence of ischemia or infarct and no significant ischemic 
ST changes during stress and recovery.

Subsequent, VA medical records reflect treatment for coronary 
artery disease.

During his March 2008 Travel Board hearing, the Veteran 
asserted that his CHF was secondary to either his service-
connected diabetes mellitus and/or to his then nonservice-
connected hypertension.  He also claimed that his 
hypertension was due to exposure to Agent Orange during 
service or, alternatively, was secondary to his service-
connected PTSD.

During a November 2008 VA examination, a grade 1/6 
holosystolic murmur was heard at the left sternal border.  
The VA examiner noted that the most recent ECHO showed 
normal-sized cardiac chambers with evidence of left 
ventricular hypertrophy and left atrial enlargement.  
According to the VA examiner, there was no mention of 
pulmonary hypertension.  Diagnoses included leg edema due to 
CHF with normal systolic function, likely due to diastolic 
left ventricular dysfunction; and left ventricular 
hypertrophy, likely due to longstanding hypertension.  

After a May 2009 claims file review, a VA cardiologist opined 
that the Veteran's hypertension was more than 50 percent 
likely to have been caused by his service-connected PTSD.  
She also opined that the Veteran's CHF was not caused or 
aggravated by his service-connected diabetes, adding that she 
was not sure he has CHF.  In this regard, the May 2009 VA 
cardiologist noted that the Veteran has normal left 
ventricular function and, although he has had some edema, he 
was not on treatment for CHF other than Furosemide, and that 
a private cardiologist had indicated that the Veteran's edema 
was secondary to his sleep apnea.  This examiner also opined 
that the Veteran's CHF was not caused or aggravated by his 
service-connected hypertension, noting that there was no 
evidence that the Veteran has CHF and adding that he has some 
edema, but edema in and of itself with normal left 
ventricular function does not designate one as having CHF.

As noted above, in a July 2009 rating decision, service 
connection was granted for hypertension as secondary to the 
Veteran's service-connected PTSD.  Post-service private 
treatment records reflect that the Veteran was first 
diagnosed with hypertension in 1993.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

On review, the Board finds that the record contains an 
approximate balance of negative and positive evidence as to 
whether the Veteran has CHF.  However, if he does, it is the 
result of his service-connected hypertension according to the 
March 2007 VA examiner and the November 2008 VA examiner, 
thus discounting the Veteran's VA primary care doctor's 
opinion that the Veteran's CHF is aggravated by his diabetes, 
who diagnosed the Veteran with CHF in July 2004.  The October 
2005 VA examiner did not provide an opinion with regard to 
the relationship between the Veteran's CHF and his 
hypertension.  And the May 2009 VA cardiologist's negative 
opinion with regard to any relationship between CHF and 
hypertension was based on her opinion that the Veteran does 
not have CHF.  However, her rationale for her conclusion 
appears flawed, as she discounts the fact that, although the 
Veteran has had some edema, he was not on treatment for CHF 
other than Furosemide.  Thus, in her own words she admits 
that the Veteran is being treated for CHF with Furosemide.  
She also ignores the 2007 private cardiac consultant's 
findings that the Veteran had right-sided heart failure with 
edema and that a contemporaneous ECHO showed trace pulmonic 
insufficiency and mild to moderate concentric left 
ventricular hypertrophy.  Unlike the other examiners, the May 
2009 VA cardiologist did not examine the Veteran.

Therefore, the Board finds the May 2007 private consultant's 
and the March 2007 and November 2008 VA examiners' opinions 
are more probative with regard to their opinion that the 
Veteran has heart failure/heart symptoms which, in turn, are 
due to the Veteran's hypertension.  When combined with the 
other medical findings, and the post-service treatment 
records and evaluations showing a diagnosis of CHF in July 
2004 and continuing treatment of cardiac symptoms with such 
medications as Furosemide since then and the likelihood that 
such symptoms are the result of the Veteran's service-
connected hypertension, the balance of positive and negative 
evidence is at the very least in relative equipoise.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board); Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the Board may favor the opinion of one 
competent medical expert over another if its statement of 
reasons and bases is adequate to support that decision).

When a nonservice-connected disorder (CHF) is proximately due 
to or the result of a service-connected disorder 
(hypertension), service connection is warranted.  Allen, 7 
Vet. App. at 448.  The Board finds their statements are 
sufficient medical evidence of a link between the Veteran's 
service-connected hypertension to his CHF.  Resolving all 
doubt in the Veteran's favor, the Board concludes that 
service connection for CHF is warranted on a secondary basis.


ORDER

Service connection for CHF as secondary to service-connected 
hypertension is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


